BURGESS, Judge
(concurring in part, dissenting in part).
I concur with the majority opinion except for that portion which theorizes as to a possible conflict between Article 66, Uniform Code of Military Justice and the Manual for Courts-Martial “waiver of error” rule. As a result, I see no need for liberal application of the “plain error” concept and, accordingly, would not apply that doctrine to the facts of this case. In particular, the errors noted by the majority with respect to the district legal officer’s recommendation to the convening authority, in my view, have been waived by the defense counsel’s failure to comment on them. I, therefore, see no need to reassess the sentence in light of these errors. Otherwise, I agree with the majority action with respect to findings and sentence.
APPENDIX A
The following exchange is taken from pages 408-410 of the record of trial:
MJ: Bailiff, would you ask Mr. Milo-bar to step in. [The bailiff did as directed. Mr. Milobar was seated.] Please be seated, Mr. Milobar. We are back in that *622session where we started out called, voir dire. The reason we are back in that session is that it appears to the court that the witness that has been called may be in your direct chain of command as a — the ultimate supervisor of the office that you work in[,] in the duties that you’ve described as Housing Officer. Is that correct?
MEMBER (CWO MILOBAR): Yes, sir. Some decisions are made by him.
MJ: Could you describe the — your position vis a vie [sic] his and the inter-relationship.
MEMBER (CWO MILOBAR): Most of the jobs, I take care of are the day to day assignments to housing, approving leases handling any damage claims, any problems with the housing, whether they’re having a couple of neighbors or excessive utilities, the day to day problems.
MJ: How much contact do you have with the Captain?
MEMBER (CWO MILOBAR): I see him everyday but I don’t go into [sic] see the Captain everyday on following — just so routine doesn’t require the Captain to get involved in.
MJ: What role does he play in your performance evaluation?
MEMBER (CWO MILOBAR): He is the supervisor on the report.
MJ: Can you view his testimony the same as any other witness or would you give his testimony any more [or] less weight than any other witness?
MEMBER (CWO MILOBAR): It would be the same as any other witness, not add any weight to his testimony.
MJ: Would the position of Captain Leane as your supervisor, in any way, give you cause for concern with regard to performance evaluations as a result of any determination this court and you as members of this court may come up with?
MEMBER (CWO MILOBAR): No, sir, I would have no worries. This is entirely independent.
MJ: Do you feel that there is any infringement on that independence, or would you feel any infringement on that independence, based on the fact that Captain Leane is your supervisor and testifying now for the government?
MEMBER (CWO MILOBAR): No, sir. I'm completely detached from whoever is up there on the witness stand, whether I know them or not.
MJ: Being called upon to accept or reject the testimony of any particular witness, could you reject Captain Leane’s testimony as readily as you could any other witness under the similar circumstances?
MEMBER (CWO MILOBAR): Yes, sir. I believe I could assume.
ASSISTANT REPORTER: Could you please have him speak up?
MJ: Do counsel have additional questions for Mr. Milobar?
CDC: None from the defense, Your Honor. Thank you.
TC: None from trial counsel, Your Honor.
MJ: Mr. Milobar, you may join the other members. Thank you.
CWO Milobar withdrew from the courtroom.
MJ: Member Milobar has withdrawn from the courtroom. Do either counsel care to impose a challenge?
TC: Trial counsel does not, Your Hon- or.
ADC: Defense counsel does not, Your Honor. May it please the court before we abandon the — recess the 39(a) session, it is the defense intention that I be questioning Captain Leane for court information.
MJ: Thank you. Article 39(a) session is ended. We will resume. You may call the members and the witness.
Pages 408, 409 and 410 Record of Trial.